UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7678



HUGH MINGO,

                                              Petitioner - Appellant,

          versus


DAN L. DOVE, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-01-2764-2-18AJ)


Submitted:    November 28, 2001            Decided:   December 5, 2001


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hugh Mingo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hugh Mingo appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.     We have reviewed the

record and the district court’s opinion adopting the magistrate

judge’s recommendation and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.      See Mingo v.

Dove, No. CA-01-2764-2-18AJ (D.S.C. Aug. 21, 2001).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2